DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims (1-6, 13) of (US 2020/0028331), and claims (1-6, 13) of (US 2020/0028331); and claims (1-6, 13, 18, 19) of (US 2020/0037860); and claims (1-6, 18, 20, 23, 27, 28, 29, ) of (US 2019/0222001).  Although the conflicting claims are not identical, they are not patentably distinct from each other because
The claims recite a current-injection organic semiconductor laser comprising organic layer including an organic light amplification layer with electrodes on substrate.
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation " the organic layers” in lines 8, 9.  There is insufficient antecedent basis for this limitation in the claim.  Also, by stating “one or more organic layers” the examiner taken the claim requirement can and only need one organic layer.  
Furthermore, dependent claim 5 recites the semiconductor diode “having no organic layer” which further contradict claim 1 or the preamble/premise that this is “a current-injection organic semiconductor amplification laser diode” which claim 5 is depending on.   
Claim 10 recites the limitation " the organic optical gain layer” in lines 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to the examiner if the phrase referring to the amplifier/gain layer that is organic or another “organic optical gain layer” within “the current-injection organic semiconductor amplification laser diode”
For the benefit of examination, it is assumed there is only one organic layer, and “the organic layer” and/or “the organic optical gain layer” could be one of the same or different layer.
Claims 2-14 are also rejected since they inherent the lack of support from the claim which they depend.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. (US 6,704,335).
 With respect to claim 1, Koyama et al. ‘335 shows and discloses a current-injection organic semiconductor laser diode(TITLE; Fig 1A/B) comprising: a substrate composed of a first electrode and an optical resonator structure of an insulating material (Fig 1A/B: 10/20/30 substrate composed of a first electrode 30 anode and an optical resonator 22 DFB of an insulating material; See also claim 18), one or more organic layers including a light amplification layer composed of an organic semiconductor (Col 4: 1-65; Col 8: 24-55: organic light-emitting layer), and a second electrode (Fig 1A/B: 50 cathode).  The claim further requires wherein the organic layers are laminated on the surface of the substrate so that one of the organic layers contacts with the first electrode.  Koyama et al. ‘335 did not explicitly state the organic layers.  However, Koyama et al. ‘335 did disclosed the organic light-emitting layer (40) in contacts with the first electrode (30) which laminated on the surface of the substrate (10); and since no further structural relationship requirement and the claim also require “one” or more organic layers – Therefore, the examiner recognize Koyama et al. ‘335 having the above limitation.

With respect to claim 2, Koyama et al. ‘335 shows and discloses wherein the optical resonator structure is composed of a distributed feedback (DFB) structure (Fig 1A/B-9: 22 DFB; Col 8-9: 15-67).
	
With respect to claim 3, Koyama et al. ‘335 shows and discloses wherein the optical resonator structure is a one dimensional resonator structure (Fig 1A-9; Col 30-35).

With respect to claim 4, Koyama et al. ‘335 shows wherein the optical resonator structure is composed of a second- order Bragg scattering region surrounded by the first-order Bragg scattering region (Fig 20-29: 120 surround by first order 130/140.

With respect to claim 5, Koyama et al. ‘335 shows and discloses having no organic layer other than the light amplification layer (Fig 3, 9: 40 amplification layer).

With respect to claim 6, Koyama et al. ‘335 shows and discloses wherein an exciton is generated by the current excitation and overlaps with the optical resonant mode of the optical resonator structure (Fig 1A-9: excitons is generated with current excitation of electrodes 30/50 overlap with the optical resonator; Col 9: 10-20; Col 19: 40-45 exciton generate in the organic light-emitting layer 40).

With respect to claim 7, Koyama et al. ‘335 discloses showing no substantial exciton annihilation at a lasing wavelength (Col 9: 10-20; Col 19: 40-45; Col 11: 14-30; Col 12: 5-15 no substantial exciton annihilation at a lasing wavelength in the organic light-emitting layer 40).

With respect to claim 8, the claim further requires showing no substantial singlet-singlet and triplet-triplet annihilation.  Koyama et al. ‘335 did not explicitly stat the above.  However, it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case, structure of claim it depends on defines the function, since there are no further distinct structural and relationship presented.

With respect to claim 9, the claim further requires showing showing no substantial polaron absorption loss at a lasing wavelength.  Koyama et al. ‘335 did not explicitly stat the above.  However, it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case, structure of claim it depends on defines the function, since there are no further distinct structural and relationship presented.

With respect to claim 10, the claim further requires wherein the ratio of an electron mobility to a hole mobility in the organic optical gain layer is within the range of from 1/10 to 10/1. Koyama et al. '335, did not explicitly state the above. However, Koyama et al. '335 did discloses of the electrodes, electron transport layer, hole transport layer (Col 5: 35-67). It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In this case, it is recognized the known the electron mobility in a hole mobility in ranges from 1/10 to 10, for the benefit of achieving the desired conductivity/electron mobility to achieve the desired output.

With respect to claim 11, the claim further requires wherein depth of the optical resonator structure is smaller than thickness of the light amplification layer. Koyama et al. '335, did not explicitly state the above. However, Koyama et al. '335 did discloses the depth and pitch of the grating/DFB resonator is adjustable depending on the wavelength of the light to be emitted (Col 1: 54-67; Col 16: 30-45).  Therefore, it is within one skill in the art recognize Koyama et al. '335 allows adjustment to the depth of the resonator smaller than thickness of the amplification layer, for the benefit achieving the desired wavelength output (Col 1: 54-67; Col 16: 30-45).
 
With respect to claim 12, Koyama et al. ‘335 discloses wherein the first electrode is transparent  (Col 5: 60-67 transparent conductive/electrode layer).

With respect to claim 13, Koyama et al. ‘335 discloses wherein the first electrode is ITO (Col 5: 60-67 transparent conductive/electrode layer is ITO).

With respect to claim 14, Koyama et al. ‘335 showss wherein the light amplification layer contacts with the first electrode  (Fig 1B: light amplification layer 40 in direct contacts with the first electrode).
Citation of Pertinent References

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  It is cited primarily to show the product of the instant invention.
	Berggen (US 5,881,089) shows and discloses an electrically pump organic laser comprising DBR (Fig 1-11: 101/102 DBR, 103 active organic layer; TITLE; Abstract and related Sections). 
	Muroya (US 6,111,906) shows and discloses a distributed-feedback semiconductor 
COMMUNICATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        



DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In responding to applicant’s amendment file 05/19/2021, claims 1, 56-58 are amended.  Claims 4, 7-17, 19-22, 32, 35, 38, 55, 59 have been canceled.
					Response to Arguments
3.	Applicant’s canceled of rejected claims 19, 21, and 22 therefore 112 rejection has been withdrawn.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 5, 6, 18,  23-31, 33, 34, 36, 37, 39-54, 56-58, 60-66 are rejected under 35 U.S.C. 103 as being obvious by Koyama et al. (US 6,704,335).

With respect to claim 2, Koyama et al. ‘335 shows and discloses wherein the organic optical gain layer is composed of at least one charge transport layer and at least one light amplification layer by stimulated emission (Fig 1A-9; Col 2: 55-65; Col 5: 35-67 ).

With respect to claim 3, Koyama et al. ‘335 discloses wherein at least one of the two electrodes is transparent (Col 5: 60-67 electrode transparent).

With respect to claim 5, Koyama et al. ‘335 shows wherein the optical resonator structure is a one dimensional resonator structure (Fig 1A-9; Col : 30-35).

With respect to claims 6, 29, 30, 31 the claims further require wherein the DFB grating structure is a mixed-order DFB grating structure in which a second-order Bragg scattering region is surrounded by a first-order scattering region; OR wherein the DFB grating structure is a mixed-order DFB grating structure in which a second-order Bragg scattering region and a first-order scattering region are formed; OR wherein the second-order Bragg scattering region and the first-order scattering region are formed alternately.  Koyama et al. ‘335 did not explicitly state as the above.  However, Koyama et al. ‘335 did show and discloses different layout of a first and a second grating structure resonator or pair of grating (Fig 16, 18: 32, 42 first and second grating; Fig 20-27: 110a/ 110b pair of grating, and its respective columns). Therefore, it is within one skill in the art to recognize Koyama et al. ‘335 capable of having different grating layout, for the benefit affecting the beam output.  

With respect to claim 18, Koyama et al. ‘335 shows having no organic layer other than the organic optical gain layer (Fig 3, 9: an organic gain layer 40).

With respect to claim 23, Koyama et al. ‘335 shows and discloses wherein an exciton is generated by the current excitation and overlaps with the optical resonant mode of the optical resonator structure (Fig 1A-30; Col 9-10: 15-50 exciton is generated which would overlaps with the resonant mode inside the resonator structure).

With respect to claim 24, Koyama et al. ‘335 shows and discloses no substantial exciton annihilation at a lasing wavelength (Fig 1A-30; Col 8-30: 15-67 exciton is generated).

With respect to claim 25, the claim further requires no substantial singlet-singlet and triplet-triplet annihilation.  Koyama et al. ‘335, did not explicitly state the above; therefore, no substantial singlet-singlet and triplet-triplet annihilation.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case, Koyama et al. ‘335 structure having no substantial singlet-singlet and triplet-triplet annihilation, structure define the function.  

With respect to claim 26, the claim further requires no substantial polaron absorption loss at a lasing wavelength.  Koyama et al. ‘335, did not explicitly state the above.  However, it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case, it is known and the examiner recognize Koyama et al. ‘335 structure capable of no substantial polaron absorption loss at a lasing wavelength, structure define the function.  

With respect to claim 27, the claim further requires wherein the ratio of an electron mobility to a hole mobility in the organic optical gain layer is within the range of from 1/10 to 10/1. Koyama et al. ‘335, did not explicitly state the above.  However, Koyama et al. ‘335 did discloses of the electrodes, electron transport layer, hole transport layer (Col 5: 35-67).  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case, it is known and the examiner recognize Koyama et al. ‘335 structure capable of having the ratio of an electron mobility to a hole mobility in the organic optical gain layer, for the benefit of achieving the desired conductivity to achieve the desired output.

With respect to claim 28, Koyama et al. ‘335, shows and discloses a laser having an organic layer on a DFB grating structure (Fig 3, 9: an organic layer 40 on a DFB grating 22; See also Fig 1A/1B-30), wherein the organic layer contains an organic gain medium (Fig 3, 9: an organic gain layer/40 organic light emitting layer; Col 10: 50-67), the DFB grating structure formed on a transparent conductive layer (Fig 3, 9: DFB grating 72 on transparent conductive layer/30 transparent electrode; Col 5: 60-67 conductive electrode transparent), and the DFB grating structure is between the transparent conductive layer and the organic layer(Fig 3, 9: the DFG grating 72 is between the transparent conductive layer/30 electrode and the organic layer 40).  The claim further requires the DFB grating is composed of an insulating material, and light emits from a side of the transparent conductive layer opposite to the DFB grating.  Koyama et al. ‘335 (Fig 3, 9) did not explicitly state the above.  However, in different embodiments Koyama et al. ‘335 shows and discloses where the grating structure is composed of an insulating material (Fig 3, 6, 7, 9, 11: the insulating/air DFB grating 20a/20b,72, 90 on transparent conductive layer/electrode 30; Col 17, 26:  110a/110b grating insulation material; See also Col 9: 58-60 forming a grating using gaseous layer; Col 13: 16-20 air layer 90 constitutes a DBR grating having an air gap), and light emits opposite to the DFB grating (Fig 30: 10 substrate, 30/50 electrode; where wavelength resonate vertically with 130/140 vertical grating; Col 31: 1-35 where light emitting device is different from other embodiments where grating is formed perpendicular to the substrate Fig 30:).  Therefore, it is within one skill in the art to recognize Koyama et al. ‘335 having the insulation grating and vertical emission, for the benefit of achieve emission direction and/or improve current injection efficiency (Col 17: 13-30). 

With respect to claim 33, the claim further requires wherein no substantial spectral overlap exists between excited-state absorption and lasing emission.  Koyama et al. ‘335, did not explicitly state the above.  However, it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case, the examiner recognize Koyama et al. ‘335 structure capable of no substantial spectral overlap exists between excited-state absorption and lasing emission, structure define the function.  

With respect to claim 34, the claim further requires wherein stimulated emission cross section σem is larger than triplet excited state cross sections σTT by 100 times or more, preferably 400 times or more, further preferably 700 times or more. Koyama et al. ‘335, did not explicitly state the above.  However, it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case, structure define the function.  

With respect to claim 36, Koyama et al. ‘335 shows and discloses A laser having an organic layer on a DFB grating structure, wherein the organic layer contains an organic gain medium (Abstract; Fig 3, 9: an organic light emitting layer 40 on a DFB grating 72), the DFB grating structure is formed on a transparent conductive layer (Fig 3, 9: the DFB grating 72 on transparent conductive layer/electrode 30), and light emits from a side of the transparent conductive layer opposite to the DFB grating structure (Fig 1A,1B: light emits from a side/edge emitting of the transparent conductive layer/electrode 30 opposite to the DFB grating structure 72).  The claim further requires grating is composed of an insulating material, and the organic layer is directly or indirectly covered with sapphire.  Koyama et al. ‘335 (Fig 3, 9) did not explicitly state the above.  However, in different embodiments Koyama et al. ‘335 shows and discloses where the grating structure is composed of an insulating material (Fig 11, 22: 110/90, 140 insulation; Col 17, 26:  110a/110b grating insulation material; See also Col 9: 58-60 forming a grating using gaseous layer; Col 13: 16-20 air layer 90 constitutes a DBR grating having an air gap), and the organic layer is directly or indirectly covered with a glass substrate 10/60 (Fig 1A-30: Col 6: 15-20 glass substrate) but did not explicitly state the substrate as sapphire.  However, it has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In this case, it is well-known to use or have substrate as sapphire material, for the benefit of transmitting a certain frequency or wavelength.  

With respect to claim 37 Koyama et al. ‘335 discloses wherein the organic layer is directly or indirectly covered with a fluoropolymer (Col 9: 15-20 fluorescent/phosphorescent; Col 10: 40-50; Col 12: 5-15).

With respect to claim 39, the claim further requires wherein the organic layer is directly or indirectly covered with a fluoropolymer is further covered with sapphire.   Koyama et al. ‘335 discloses the organic layer is directly or indirectly covered with a fluoropolymer and further covered with a glass substrate 10/60 (Col 9: 15-20 fluorescent/phosphorescent; Col 10: 40-50; Col 12: 5-15; Col 6: 15-20 glass substrate) but did not explicitly state substrate as sapphire.  However, it has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In this case, it is well-known use of sapphire substrate or layer, for the benefit of transmitting a certain frequency or wavelength.  

With respect to claims 40, 41 Koyama et al. ‘335 discloses the known laser used is a continuous-wave laser; OR the laser is a quasi-continuous-wave laser (Other Publications: CW; Abstract). It has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.   Also it is well-known the laser is continuous, quasi-continuous, or pulse is based on the laser driver driving the laser via the electrodes.

With respect to claim 42, 51 the claims further require wherein the organic layer contains an organic compound having at least one stilbene unit. Koyama et al. ‘335 did not explicitly state the above.  However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of design choice, such that the compound having at least one stilbene unit or more.
  
With respect to claim 43, 44 the claims further require wherein the organic layer contains 4,4'-bis[(N-carbazole)styryl]biphenyl (BSBCz); AND wherein the organic layer contains 4,4'-bis[(N-carbazole)styryl]biphenyl (BSBCz) and 4,4'-bis(N-carbazolyl)-1,1'-biphenyl (CBP).  Koyama et al. ‘335 did not explicitly state the above.  However, it is within one skill in the art to recognize the well-known use of above organic material, for the benefit of using suitable material for the intended output (Col 5: 1-67). 

With respect to claims 45, 52 Koyama et al. ‘335 discloses wherein the organic layer contains a compound having at least one fluorene unit (Col 9: 15-20 fluorescent/phosphorescent; Col 10: 40-50; Col 12: 5-15).

With respect to claim 46, the claim further requires wherein the organic layer has a thickness of from 80 to 350 nm, preferably 100 to 300 nm, further preferably 150 to 250 nm.  Koyama et al. ‘335 did not explicitly state the above.  However, it is within one skill in the art to recognize the well-known having the thickness of the organic layer in the range of 80-350nm, for the benefit of having a small/compact device.

With respect to claim 47, the claim further requires wherein the grating structure has a depth of less than 75 nm, preferably from 20 to 70 nm.  Koyama et al. ‘335 did not explicitly state the above.  However, Koyama et al. ‘335 did disclose the grating structure pitch and depth to achieve a certain wavelength selectivity (Col 1: 4-67).  Therefore, it is one skill in the art to recognize the known grating structure capable of having a depth that is about the same as the organic layer which is less than 75nm, for the benefit achieving a desired wavelength output. 
	
With respect to claim 48, the claim further requires wherein the grating structure is made of SiO2.  Koyama et al. ‘335 did not explicitly state as the above.  However, Koyama et al. ‘335 shows and discloses where the grating structure is composed of an insulating material (Fig 11, 22: 110/90, 140 insulation; Col 17, 26:  110a/110b grating insulation material).  Therefore, it is within one skill in the art to recognize the well-known use of SiO2 as an insulating material for grating structure, for the benefit of using suitable material for the intended output.

With respect to claim 49, the claim further requires wherein which is free from a triplet quencher.  Koyama et al. ‘335, did not explicitly state the above.  However, it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case, the examiner recognize Koyama et al. ‘335 structure capable free from a triplet quencher (i.e. since it was not disclosed), structure define the function.  

With respect to claims 50, 63 the claim further requires wherein the organic optical gain layer contains a non-polymeric gain medium.  Koyama et al. ‘335 did not explicitly state the above.  However, it is within one skill in the art to recognize the well-known use of non-polymeric material for the organic optical gain, for the benefit of using suitable material for the intended output (Col 5: 1-67).

With respect to claim 53, Koyama et al. ‘335 shows wherein the optical resonator structure provides lateral feedback (Fig 1A/1B: optical resonator provide lateral feedback).

With respect to claim 54, Koyama et al. ‘335 shows wherein the laser is edge emission type (Fig 1A/1B: edge emitting).

With respect to claims 56, 62 the claims further require wherein the insulating material is removed in valleys of the grating structure. Koyama et al. ‘335 did not explicitly state as the above.  However, Koyama et al. ‘335 did discloses the grating structure and method of forming the grating (Col 6: 1-67 grating forming).  Therefore, it is within one skill in the art to recognize Koyama et al. ‘335 capable of using the well-known conventional method to remove the material to create grating structure.

With respect to claims 57, Koyama et al. ‘335 discloses wherein the insulating material has a lower reflective index than the optical gain layer.  (Col 3-4: 50-60 grating as air/insulator which having lower reflective index then the core layer grating refractive index and core).  

With respect to claims 58, 61 Koyama et al. ‘335 discloses wherein the transparent conductive layer is composed of ITO (Col 5: 60-67 transparent conductive/electrode layer is ITO). 

With respect to claim 60, 64 Koyama et al. ‘335 shows wherein charges are injected into the organic optical gain layer, and excitons generate and feedback is provided in the organic optical gain layer; OR wherein charges are injected into the organic layer containing an organic gain medium, and excitons generate and feedback is provided in the organic layer (Fig 1A-9: current charge injected into organic gain layer and excitons generate and optical resonator provide feedback; Col 8-30: 15-67 exciton is generated).


With respect to claim 65, Koyama et al. ‘335 shows wherein the organic optical gain layer is in contact with the grating structure (Fig 3, 9: organic gain layer 40 in contact with the grating layer 72).

With respect to claim 66, Koyama et al. ‘335 shows and discloses wherein the grating structure is composed of an insulating material formed on one of the two electrodes (Fig 3, 9: grating 72 composed of insulating material formed one of two electrodes 30; See also Fig 11, 22: 110/90, 140 insulation; Col 17, 26:  110a/110b grating insulation material).


Response to Arguments
Applicant’s remarks filed 5/19/2021 have been considered but they are not persuasive –
On pages 11-13, Applicant pointing out the amendment of claim 1 requires “the DFB grating structure is composed of an insulating material”, and point out Fig. 3, 9 do not satisfy the newly-added condition.  The examiner wants to point out Fig 3, 9 are used to point out the arrangement of the layers.  
Continue on pages 14-17, Applicant continues to point out claim 55 incorporated into claim 1, where examiner refers to Fig 11, 22 of Koyama to reject claim 55.  The examiner stands, as pointed out by the Applicant reference Koyama (Fig 11: grating 110 which comprising insulation material 90 and emitting layer 40; Col 17: 13-29; See also Col 9: 58-60 forming a grating using gaseous layer; Col 13: 16-20 air layer 90 constitutes a DBR grating having an air gap).  Therefore, examiner believes Koyama DFB having/meeting the above claim limitation “the DFB grating structure is composed of an insulating material”, since there is no further limitation what the reference grating can have or cannot have (i.e. grating 110 comprises a defect; or form a photonic band gap to a prescribed wavelength range).
On pages 18-19, the Applicant points out Koyama Fig 1A/1B shows the device as edge emitting and does not disclose or suggest a surface-emission type.  The examiner wants to point out Koyama Col 31:1-31 discloses an embodiment that suggest the device as a surface-emission type (Fig 30: 10 substrate, 30/50 electrode; where wavelength resonate vertically with 130/140 vertical grating; Col 31: 1-35 the embodiment where light emitting device is different from other embodiments where grating is formed perpendicular to the substrate, resonate and output vertically).  Therefore, it is within one skill in the art to recognize Koyama et al. ‘335 having the insulation grating and vertical emission, for the benefit of achieve the type of emission direction and/or improve current injection efficiency (Col 17: 13-30). 
With respect to pages 20-22, the Applicant the claim 36 requires “grating is composed of an insulating material, and the organic layer is directly or indirectly covered with sapphire”; and the office action indicates - Koyama et al ‘335 shows and discloses the grating composed of an insulating material (Fig 11, 22: 110, 90, 140 insulation; Col 17, 26: 110a/110b grating insulating material), and the organic layer is directly or indirectly covered with a glass substrate 10/60 (Fig 1A-30; Col 6: 15-20 glass substrate), and indicated it is well-known to have substrate as sapphire material for transmitting frequency or wavelength.   The examiner stands and wants to point out with respect to “grating is composed of an insulating material,” see the above remark.  With respect to the limitation “the organic layer is directly or indirectly covered with sapphire”, as pointed out by the Applicant above the examiner point to “the organic layer is directly or indirectly covered with glass substrate and it is well-known sapphire or glass could be used to transmitting wavelength.   Therefore, Kurtz et al. (US 2004/0101008) is provided here to shows the well-known, where sapphire or glass or transparent substrate layer is being used in an organic laser with DBR (TITLE; Section [025, 045] light transmissive substrate may be glass, plastic, sapphire, etc.) for the benefit of emission wavelength through the surface.  Also, the examiner wants to point out the claim 36 was rejected based on a second Non-Final consideration.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

				COMMUNICATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction
	Applicant’s election of Species II, encompassed by claims 28-31, 33, 34, 37, 39-41, and 61-64 with traverse.  The traversal is on the ground(s) of “unity of invention” and amended withdrawn claims 1, 36 are to depend from elected claim 28. Examiner hereby withdraws the restriction, and reject the claims based on current claims presentation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 21, 24-26, 31, 33, 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
With respect to claim 4, the claim recites “wherein the optical resonator structure is composed of a distributed feedback (DFB) structure”.  Since claim 4 depends on claim 1, where claim 1 also depend on claim 28, claim 28 already recited a DFB grating structure – therefore it is vague and indefinite to the examiner if claim 4 intended to recite another DFB grating structure or reciting the same grating.  For the purpose of examination it is the same DFB grating. 
Claim 21 recites “further containing a current confinement structure between the two electrodes” without ending of a period.  Therefore, it is unclear whether there are further limitations need to be considered.  For the purpose of examination it is assumed there is a “.” at the end of “electrodes.” 
Claims 24-26, 33 recites the term “showing not substantial…” or “no substantial…” is a relative term which renders the claim indefinite.  The term “substantial…” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination it is assumed any amount/percentage/degree would meet the claims limitation.
Claims 31 recites the limitation "the second-order Bragg scattering region and the first-order scattering region" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination it is assumed "the second-order Bragg scattering region and the first-order scattering region" as "a second-order Bragg scattering region and a first-order scattering region".
With respect to claim 49, it is vague and indefinite to the examiner what the claim limitation “which is free from a triplet quencher”.  For the purpose of examination it is assumed that the laser, or any layer such as organic layer, DFB grating or an insulating material “free from a triplet quencher”.
Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berggren et al. (US 5,881,089).
With respect to claim 28, Berggren et al. ‘089 shows and discloses a laser having an organic layer on a DFB grating structure, wherein the organic layer contains an organic gain medium, and the DFB grating structure is composed of an insulating material formed on a transparent conductive layer (TITLE; Abstract; Fig 3-11: a laser having an organic gain medium 60 on a DFB grating 22/21; Col 4: 23-37 SiO2).

Claims 28, 37, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmes et al. (US 2003/ 0209972).
With respect to claim 28,  Holmes et al. ‘972 shows and discloses a laser having an organic layer on a DFB grating structure, wherein the organic layer contains an organic gain medium (Fig 3A-7: a laser having an organic gain medium 302/402 on a DFB grating 304/318; Section [024, 044, 054]), and the DFB grating structure is composed of an insulating material formed on a transparent conductive layer (Fig 3B: the DFB grating 318 composed of an insulating material on a transparent conductive layer 304/transparent substrate insulating material glass/SiO2; Section [044]).
With respect to claim 37, Holmes et al. ‘972 discloses wherein the organic layer is directly or indirectly covered with a fluoropolymer (Fig 5A/5B; Section [055] organic layer 502 is directly or indirectly covered with “ptfe” fluoropolymer/514 polytetrafluoroethylene).

Claims 1-6, 18-19, 21-27, 29-31, 33, 34, 37, 40-66 are rejected under 35 U.S.C. 103(a)(1) as being obvious by Holmes et al. (US 2003/ 0209972).

With respect to claim 1, Holmes et al. ‘972 shows and discloses wherein the laser is a current excitation type organic semiconductor laser containing two electrodes the organic optical gain layer and an optical resonator structure (Fig 3A, 6, 7A: 308/310 contacts, 302/402 organic gain, 318 optical resonator structure; See also Section [027, 044-052, 069] 14a/14b source electrodes, 16a/16b drain electrodes) wherein: the organic optical gain layer and the optical resonator structure are formed between the two electrodes, and the optical resonator comprises the DFB grating structure (Fig 3A-7A: 318; Section [024, 047, 054-058] DBR/DFB resonator).

With respect to claim 2, Holmes et al. ‘972 discloses wherein the organic optical gain layer is composed of at least one charge transport layer and at least one light amplification layer by stimulated emission (Section [044, 051, 069-075]).

With respect to claim 3, Holmes et al. ‘972 discloses wherein at least one of the two electrodes is transparent (Section [040, 047]).

With respect to claim 4, Holmes et al. ‘972 shows and discloses wherein the optical resonator structure is composed of a distributed feedback (DFB) structure (Fig 3A-7A: 318; Section [024, 047, 054-058] DFB resonator).

With respect to claim 5, Holmes et al. ‘972 shows and discloses wherein the optical resonator structure is a one dimensional resonator structure (Fig 3A-7A: 318).	With respect to claims 6, 29, 30, 31 the claims further require wherein the DFB grating structure is a mixed-order DFB grating structure in which a second-order Bragg scattering region is surrounded by a first-order scattering region; OR wherein the DFB grating structure is a mixed-order DFB grating structure in which a second-order Bragg scattering region and a first-order scattering region are formed; OR wherein the second-order Bragg scattering region and the first-order scattering region are formed alternately.  Holmes et al. ‘972 did not explicitly state as the above.  However, Holmes et al. ‘972 did discloses the resonator pair of grating (Section [018] pair of grating). It has been held to be within the general skill of a worker in the art to select known element on the basis of its suitability for the intended used as a matter of obvious design choice.  In this case, it is well-known using first-order Bragg and second order Bragg alternating or surround the other order Bragg to affect wavelength output.

With respect to claim 18, Holmes et al. ‘972 shows and discloses having no organic layer other than the organic optical gain layer (Fig 4: 402 only organic gain layer).

With respect to claim 19, the claim further requires wherein the optical resonator structure is an external optical resonator structure.  Holmes et al. ‘972 did not explicitly state as the above.  However, since Holmes et al. ‘972 discloses general structure and relation in the claims 1, 28 that it depending on – one of ordinary skill in the art would recognize the optical resonator capable of being an external optical resonator structure, since there are no further structure relation is described.

With respect to claim 21, Holmes et al. ‘972 shows and discloses further containing a current confinement structure between the two electrodes (Fig 3A: 312 thick insulation/current confinement between 308/310 contacts; Section [015, 050]).

With respect to claim 22, the claim further requires the optical resonator structure is a whispering gallery type optical resonator structure.  Holmes et al. ‘972 did not explicitly state as the above.  However, since Holmes et al. ‘972 discloses general structure and relation in the claims 1, 28 that it depending on – one of ordinary skill in the art would recognize the optical resonator capable of being a whispering gallery type structure, since there are no further structure relation is described.

With respect to claim 23, Holmes et al. ‘972 discloses wherein an exciton is generated by the current excitation and overlaps with the optical resonant mode of the optical resonator structure (Section [045-050, 112]).

With respect to claim 24, Holmes et al. ‘972 shows and discloses, showing no substantial exciton annihilation at a lasing wavelength (Section [007, 010, 124, 130]).

With respect to claim 25, Holmes et al. ‘972 discloses showing no substantial singlet-singlet and triplet-triplet annihilation (Section [007, 010, 062]).

With respect to claim 26, Holmes et al. ‘972 discloses no substantial polaron absorption loss at a lasing wavelength (Section [118-119, 151]).

With respect to claim 27, the claim further requires wherein the ratio of an electron mobility to a hole mobility in the organic optical gain layer is within the range of from 1/10 to 10/1.  Holmes et al. ‘972 did not explicitly state as the above.  However, since Holmes et al. ‘972 discloses of electron mobility (Fig 8: electron mobility; Section [070, 073, 100]).  It has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art; in this case in the range of 1/10 or 10/1.

 With respect to claim 33, Holmes et al. ‘972 shows and discloses wherein no substantial spectral overlap exists between excited-state absorption and lasing emission (Section [046-047] minimize absorption emission wavelength).

With respect to claim 34, the claim further requires wherein stimulated emission cross section σem is larger than triplet excited state cross sections σTT by 100 times or more, preferably 400 times or more, further preferably 700 times or more. Holmes et al. ‘972 did not explicitly state as the above.  However, it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In this case, Holmes et al. ‘972 discloses of the single and triplet excited state crossing where triplets are formed by the combination of electrons and holes, and cross section cavity length approximately 750um (Section [079-098, 128, 147]); therefore, it is recognize the mission cross section is larger than triplet excited cross section by 100 times or more (since - the singlet and triplet excited states is just electron spin nature in different states).

With respect to claims 40, 41 the claim further requires the laser is a continuous-wave laser; OR the laser is a quasi-continuous-wave laser.  Holmes et al. ‘972 did not explicitly state the above.  However, it has been held that omission of an element in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In this case, it is well-known the laser is continuous, quasi-continuous, or pulse is based on the laser driver driving the laser (Section [131] pulse wavelength).
With respect to claim 42, 51 the claims further require wherein the organic layer contains an organic compound having at least one stilbene unit. Holmes et al. ‘972 did not explicitly state the above.  However, Holmes et al. ‘972 did show and disclose of the organic layer with NPD, CBP or DCM2 (Section [121-122]).  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of design choice; in this case it is well-known to use (trans-Stilbene C14H12, (Z)-stilbene, or (E )-stilbene C28H24) as gain organic compound.  

With respect to claim 43, 44 the claims further require wherein the organic layer contains 4,4'-bis[(N-carbazole)styryl]biphenyl (BSBCz); AND wherein the organic layer contains 4,4'-bis[(N-carbazole)styryl]biphenyl (BSBCz) and 4,4'-bis(N-carbazolyl)-1,1'-biphenyl (CBP).  Holmes et al. ‘972 did not explicitly state the above.  However, Holmes et al. ‘972 did show and disclose of the organic layer with  4’bis[N-(1-naphyl)-N-phenyl-amino] biphenyl) NPD, CBP or DCM2 (Section [121-122] 4’bis[N-(1-naphyl)-N-phenyl-amino] biphenyl). Therefore, it is recognize Holmes et al. ‘972 capable of selecting/using known organic material for its intended use.  Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of design choice. 

With respect to claims 45, 52 Holmes et al. ‘972 discloses wherein the organic layer contains a compound having at least one fluorene unit (Section [063, 117, 121] fluorescent).

With respect to claim 46, Holmes et al. ‘972 wherein the organic layer has a thickness of from 80 to 350 nm, preferably 100 to 300 nm, further preferably 150 to 250 nm (Section [117] organic layer 1000 Angstrum = 100nm).

With respect to claim 47, the claim further requires wherein the grating structure has a depth of less than 75 nm, preferably from 20 to 70 nm.  Holmes et al. ‘972 did not explicitly state the above.  However, Holmes et al. ‘972 did show and disclose of the organic layer has a thickness 50nm which have a similar thickness drawing as the grating structure (Fig 3B: 302 organic thickness 50nm and grating 318; Section [044-052]).  Therefore, it is one skill in the art to recognize the grating structure capable of having a depth that is about the same as the organic layer which is less than 75nm. 
	
With respect to claim 48, Holmes et al. ‘972 did show and disclose wherein the grating structure is made of SiO2 (Fig 3B: 304, 318 SiO2; Section [044]).

With respect to claim 49, Holmes et al. ‘972 did show and disclose wherein which is free from a triplet quencher (Fig 3A/B: SiO2 substrate free from triplet quencher; Section [079-80] triplet annihilation).

With respect to claims 50, 63 Holmes et al. ‘972 discloses wherein the organic optical gain layer contains a non-polymeric gain medium (Section [003] organic semiconductor crystals amorphous which is non-polymer).

With respect to claim 53, Holmes et al. ‘972 show wherein the optical resonator structure provides lateral feedback (Fig 3B: lateral feedback from side grating).

With respect to claim 54, Holmes et al. ‘972 show wherein the laser is edge emission type (Fig 3B-5B: edge emitting).

With respect to claims 55, 56, 62 Holmes et al. ‘972 shows and discloses wherein the grating structure is composed of an insulating material formed on a transparent conductive layer; AND wherein the insulating material is removed in valleys of the grating structure (Fig 3B, 5B: 318 grating composed of insulating material formed on transparent/glass conductor layer and removed in valleys 318 of the grating layer).

With respect to claims 57 Holmes et al. ‘972 discloses wherein the insulating material has a lower reflective index than the optical gain layer (Section [017] insulating substrate index of refraction is less than organic layer).

With respect to claims 58, 61 Holmes et al. ‘972 discloses wherein the transparent conductive layer is composed of ITO (Section [040-041, -47] transparent conducting layer ITO).

With respect to claim 59 Holmes et al. ‘972 shows and discloses wherein the insulating material is SiO2 (Section [044] insulating material SiO2).

With respect to claim 60 Holmes et al. ‘972 shows and discloses wherein charges are injected into the organic optical gain layer, and excitons generate and feedback is provided in the organic optical gain layer (Fig 3A-7; Abstract; Section [052, 054] current charge injected into organic gain layer and excitons generate and feedback).

With respect to claim 63, Holmes et al. ‘972 discloses wherein the organic gain medium is a non-polymeric gain medium (Claim 15: organic one of aluminum, polyacene, porphyrin).

With respect to claim 64, Holmes et al. ‘972 shows and discloses wherein charges are injected into the organic layer containing an organic gain medium, and excitons generate and feedback is provided in the organic layer (Abstract; Section [038, 052-054]).

With respect to claim 65, Holmes et al. ‘972 shows and discloses wherein the organic optical gain layer is in contact with the grating structure (Fig 3B: 302 organic gain layer in contact with the grating layer 318).

With respect to claim 66, Holmes et al. ‘972 shows and discloses wherein the grating structure is composed of an insulating material formed on one of the two electrodes (Fig 3B, 5B, 7A: grating 318 composed of insulating material formed one of two electrodes/gate electrode 314; See also Section [069] 14a/14b, 16a/16b electrodes, 18 insulator).

Allowable Subject Matter
Claims 36, 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 36: 
wherein the organic layer is directly or indirectly covered with sapphire.
Claim 39:
wherein the organic layer covered with a fluoropolymer and further covered with sapphire. 


Forrest et al. (US 2006/0133437) shows and discloses a laser having an organic layer on a DBR grating structure, wherein the organic layer contains an organic gain medium, and the DBR formed on a transparent conductive layer (Title: Fig 1-2; Section [024-036] substrate glass, SiO2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/            Primary Examiner, Art Unit 2828                                                                                                                                                                                            

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In responding to applicant’s amendment file 10/7/2020, claims 1, 21, 24-26, 28, 31, 33, 36, and 49.  Claims 4, 7-17, 32, 35, 38 have been canceled.
					Response to Arguments
3.	Applicant’s arguments with respect to claims 1-3, 5-6, 18-19, 21-31, 33-34, 36-37, 39-66 has been considered but are moot in view of new ground(s) of rejection.
Claim Objections
4.	Claim 21 is objected to because of the following informalities:  amended claim 21 should be corrected as “Currently Amended”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 2, 3, 5, 6, 18, 19, 21-27, 42-49, 65, and 66 recites the limitation “the laser" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination it is assumed “the laser” could refer to “the current excitation type organic semiconductor laser”, or any laser would meet the claim limitation.
Correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-6, 18-19, 21-27, 28-31, 33, 34, 37, 40-66 are rejected under 35 U.S.C. 103 as being unpatentable over Linder et al. (2008/0187017) in view of Holmes et al. (US 2003/ 0209972). 
With respect to claim 1, Linder et al. 017 shows and discloses A current excitation type organic semiconductor laser containing two electrodes (Fig 1; Title; Abstract: electrically operable implies two electrodes for electrical flow), an organic optical gain layer and an optical resonator structure (Fig 1: an organic gain layer 2 and an optical resonator structure 4) wherein: the optical resonator has a DFB grating structure, and the DFB grating structure is between one of the electrodes and the organic optical gain layer (TITLE; ABSTRACT; the DFB grating structure 4 is between one of the electrode “1 – electrically excited LED”; Section [005, 007]).  The claim further requires the organic optical gain layer and the optical resonator structure are formed between the two electrodes.  Linder et al. 017 did not explicitly shows the above.
Holmes et al. ‘972 of analogous art shows and discloses wherein the laser is a current excitation type organic semiconductor laser containing two electrodes where the organic optical gain layer and an optical resonator structure, wherein: the organic optical gain layer and the optical resonator structure are formed between the two electrodes, and the optical resonator comprises the DFB grating structure  (Fig 3A, 6, 7A: 308/310 contacts, 302/402 organic gain, 318 optical resonator structure; See also Section [027, 044-052, 069] 14a/14b source electrodes, 16a/16b drain electrodes) (Fig 3A-7A: 318; Section [024, 047, 054-058] DBR/DFB resonator).  Therefore, before the effective filling date of the claimed invention it would have been obvious to one of ordinary skill in the art to provide Linder et al. ‘017 the electrodes as taught or suggested by Holmes et al. ‘972, for the benefit of lasing the organic laser device.

With respect to claim 2, Holmes et al. ‘972 discloses wherein the organic optical gain layer is composed of at least one charge transport layer and at least one light amplification layer by stimulated emission (Section [044, 051, 069-075]).

With respect to claim 3, Holmes et al. ‘972 discloses wherein at least one of the two electrodes is transparent (Section [040, 047]).

With respect to claim 5, Holmes et al. ‘972 shows and discloses wherein the optical resonator structure is a one dimensional resonator structure (Fig 3A-7A: 318).

With respect to claims 6, 29, 30, 31 the claims further require wherein the DFB grating structure is a mixed-order DFB grating structure in which a second-order Bragg scattering region is surrounded by a first-order scattering region; OR wherein the DFB grating structure is a mixed-order DFB grating structure in which a second-order Bragg scattering region and a first-order scattering region are formed; OR wherein the second-order Bragg scattering region and the first-order scattering region are formed alternately.  Holmes et al. ‘972 did not explicitly state as the above.  However, Holmes et al. ‘972 did discloses the resonator pair of grating (Section [018] pair of grating). It has been held to be within the general skill of a worker in the art to select known element on the basis of its suitability for the intended used as a matter of obvious design choice.  In this case, it is well-known using first-order Bragg and second order Bragg alternating or surround the other order Bragg to affect wavelength output.

With respect to claim 18, Holmes et al. ‘972 shows and discloses having no organic layer other than the organic optical gain layer (Fig 4: 402 only organic gain layer).

With respect to claim 19, the claim further requires wherein the optical resonator structure is an external optical resonator structure.  Holmes et al. ‘972 did not explicitly state as the above.  However, since Holmes et al. ‘972 discloses general structure and relation in the claims 1, 28 that it depending on – one of ordinary skill in the art would recognize the optical resonator capable of being an external optical resonator structure, since there are no further structure relation is described.

With respect to claim 21, Holmes et al. ‘972 shows and discloses further containing a current confinement structure between the two electrodes (Fig 3A: 312 thick insulation/current confinement between 308/310 contacts; Section [015, 050]).

With respect to claim 22, the claim further requires the optical resonator structure is a whispering gallery type optical resonator structure.  Holmes et al. ‘972 did not explicitly state as the above.  However, since Holmes et al. ‘972 discloses general structure and relation in the claims 1, 28 that it depending on – one of ordinary skill in the art would recognize the optical resonator capable of being a whispering gallery type structure, since there are no further structure relation is described.

With respect to claim 23, Holmes et al. ‘972 discloses wherein an exciton is generated by the current excitation and overlaps with the optical resonant mode of the optical resonator structure (Section [045-050, 112]).

With respect to claim 24, Holmes et al. ‘972 shows and discloses, showing no substantial exciton annihilation at a lasing wavelength (Section [007, 010, 124, 130]).

With respect to claim 25, Holmes et al. ‘972 discloses showing no substantial singlet-singlet and triplet-triplet annihilation (Section [007, 010, 062]).

With respect to claim 26, Holmes et al. ‘972 discloses no substantial polaron absorption loss at a lasing wavelength (Section [118-119, 151]).

With respect to claim 27, the claim further requires wherein the ratio of an electron mobility to a hole mobility in the organic optical gain layer is within the range of from 1/10 to 10/1.  Holmes et al. ‘972 did not explicitly state as the above.  However, since Holmes et al. ‘972 discloses of electron mobility (Fig 8: electron mobility; Section [070, 073, 100]).  It has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art; in this case in the range of 1/10 or 10/1.

With respect to claim 28, Linder et al. ‘017 shows and discloses A laser having an organic layer on a DFB grating structure (Fig 1: an organic layer 2 on a DFB grating 3), wherein the organic layer contains an organic gain medium (Fig 1: an organic gain layer 2; Section [033, 051]), the DFB grating formed on a transparent conductive layer (Fig 1: DFB grating 4 on transparent conductive layer 3), and the DFB grating structure is between the transparent conductive layer and the organic layer(Fig 1: the DFG grating 4 is between the transparent conductive layer 3 and the organic layer 2).  The claim further requires the DFB grating is composed of an insulating material.  Linder et al. 017 did not explicitly state the above.
Holmes et al. ‘972 of analogous art shows and discloses discloses a laser having an organic layer on a DFB grating structure, wherein the organic layer contains an organic gain medium (Fig 3A-7: a laser having an organic gain medium 302/402 on a DFB grating 304/318; Section [024, 044, 054]), and the DFB grating structure is composed of an insulating material formed on a transparent conductive layer (Fig 3B: the DFB grating 318 composed of an insulating material on a transparent conductive layer 304/transparent substrate insulating material glass/SiO2; Section [044]).  Therefore, before the effective filling date of the claimed invention it would have been obvious to one of ordinary skill in the art to provide Linder et al. ‘017 the DFB composed of insulating material as taught or suggested by Holmes et al. ‘972, for the benefit of using known material in creating the required structure or output desired wavelength.

 With respect to claim 33, Holmes et al. ‘972 shows and discloses wherein no substantial spectral overlap exists between excited-state absorption and lasing emission (Section [046-047] minimize absorption emission wavelength).

With respect to claim 34, the claim further requires wherein stimulated emission cross section σem is larger than triplet excited state cross sections σTT by 100 times or more, preferably 400 times or more, further preferably 700 times or more. Holmes et al. ‘972 did not explicitly state as the above.  However, it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In this case, Holmes et al. ‘972 discloses of the single and triplet excited state crossing where triplets are formed by the combination of electrons and holes, and cross section cavity length approximately 750um (Section [079-098, 128, 147]); therefore, it is recognize the mission cross section is larger than triplet excited cross section by 100 times or more (since - the singlet and triplet excited states is just electron spin nature in different states).

With respect to claim 37, Holmes et al. ‘972 discloses wherein the organic layer is directly or indirectly covered with a fluoropolymer (Fig 5A/5B; Section [055] organic layer 502 is directly or indirectly covered with “ptfe” fluoropolymer/514 polytetrafluoroethylene).

With respect to claims 40, 41 the claim further requires the laser is a continuous-wave laser; OR the laser is a quasi-continuous-wave laser.  Holmes et al. ‘972 did not explicitly state the above.  However, it has been held that omission of an element in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In this case, it is well-known the laser is continuous, quasi-continuous, or pulse is based on the laser driver driving the laser (Section [131] pulse wavelength).

With respect to claim 42, 51 the claims further require wherein the organic layer contains an organic compound having at least one stilbene unit. Holmes et al. ‘972 did not explicitly state the above.  However, Holmes et al. ‘972 did show and disclose of the organic layer with NPD, CBP or DCM2 (Section [121-122]).  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of design choice; in this case it is well-known to use (trans-Stilbene C14H12, (Z)-stilbene, or (E )-stilbene C28H24) as gain organic compound.  

With respect to claim 43, 44 the claims further require wherein the organic layer contains 4,4'-bis[(N-carbazole)styryl]biphenyl (BSBCz); AND wherein the organic layer contains 4,4'-bis[(N-carbazole)styryl]biphenyl (BSBCz) and 4,4'-bis(N-carbazolyl)-1,1'-biphenyl (CBP).  Holmes et al. ‘972 did not explicitly state the above.  However, Holmes et al. ‘972 did show and disclose of the organic layer with  4’bis[N-(1-naphyl)-N-phenyl-amino] biphenyl) NPD, CBP or DCM2 (Section [121-122] 4’bis[N-(1-naphyl)-N-phenyl-amino] biphenyl). Therefore, it is recognize Holmes et al. ‘972 capable of selecting/using known organic material for its intended use.  Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of design choice. 

With respect to claims 45, 52 Holmes et al. ‘972 discloses wherein the organic layer contains a compound having at least one fluorene unit (Section [063, 117, 121] fluorescent).

With respect to claim 46, Holmes et al. ‘972 wherein the organic layer has a thickness of from 80 to 350 nm, preferably 100 to 300 nm, further preferably 150 to 250 nm (Section [117] organic layer 1000 Angstrum = 100nm).

With respect to claim 47, the claim further requires wherein the grating structure has a depth of less than 75 nm, preferably from 20 to 70 nm.  Holmes et al. ‘972 did not explicitly state the above.  However, Holmes et al. ‘972 did show and disclose of the organic layer has a thickness 50nm which have a similar thickness drawing as the grating structure (Fig 3B: 302 organic thickness 50nm and grating 318; Section [044-052]).  Therefore, it is one skill in the art to recognize the grating structure capable of having a depth that is about the same as the organic layer which is less than 75nm. 
	
With respect to claim 48, Holmes et al. ‘972 did show and disclose wherein the grating structure is made of SiO2 (Fig 3B: 304, 318 SiO2; Section [044]).

With respect to claim 49, Holmes et al. ‘972 did show and disclose wherein which is free from a triplet quencher (Fig 3A/B: SiO2 substrate free from triplet quencher; Section [079-80] triplet annihilation).

With respect to claims 50, 63 Holmes et al. ‘972 discloses wherein the organic optical gain layer contains a non-polymeric gain medium (Section [003] organic semiconductor crystals amorphous which is non-polymer).

With respect to claim 53, Holmes et al. ‘972 show wherein the optical resonator structure provides lateral feedback (Fig 3B: lateral feedback from side grating).

With respect to claim 54, Holmes et al. ‘972 show wherein the laser is edge emission type (Fig 3B-5B: edge emitting).

With respect to claims 55, 56, 62 Holmes et al. ‘972 shows and discloses wherein the grating structure is composed of an insulating material formed on a transparent conductive layer; AND wherein the insulating material is removed in valleys of the grating structure (Fig 3B, 5B: 318 grating composed of insulating material formed on transparent/glass conductor layer and removed in valleys 318 of the grating layer).

With respect to claims 57 Holmes et al. ‘972 discloses wherein the insulating material has a lower reflective index than the optical gain layer (Section [017] insulating substrate index of refraction is less than organic layer).

With respect to claims 58, 61 Holmes et al. ‘972 discloses wherein the transparent conductive layer is composed of ITO (Section [040-041, -47] transparent conducting layer ITO).

With respect to claim 59 Holmes et al. ‘972 shows and discloses wherein the insulating material is SiO2 (Section [044] insulating material SiO2).

With respect to claim 60 Holmes et al. ‘972 shows and discloses wherein charges are injected into the organic optical gain layer, and excitons generate and feedback is provided in the organic optical gain layer (Fig 3A-7; Abstract; Section [052, 054] current charge injected into organic gain layer and excitons generate and feedback).

With respect to claim 63, Holmes et al. ‘972 discloses wherein the organic gain medium is a non-polymeric gain medium (Claim 15: organic one of aluminum, polyacene, porphyrin).

With respect to claim 64, Holmes et al. ‘972 shows and discloses wherein charges are injected into the organic layer containing an organic gain medium, and excitons generate and feedback is provided in the organic layer (Abstract; Section [038, 052-054]).

With respect to claim 65, Holmes et al. ‘972 shows and discloses wherein the organic optical gain layer is in contact with the grating structure (Fig 3B: 302 organic gain layer in contact with the grating layer 318).

With respect to claim 66, Holmes et al. ‘972 shows and discloses wherein the grating structure is composed of an insulating material formed on one of the two electrodes (Fig 3B, 5B, 7A: grating 318 composed of insulating material formed one of two electrodes/gate electrode 314; See also Section [069] 14a/14b, 16a/16b electrodes, 18 insulator).

6.	Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Linder et al. (2008/0187017) in view of Liu et al. (2009/0135874). 

With respect to claim 36, Linder et al. ‘017 shows and discloses A laser having an organic layer on a DFB grating structure (Fig 1: an organic layer 2 on a DFB grating 3), wherein the organic layer contains an organic gain medium (Fig 1: an organic gain layer 2; Section [033, 051]).  The claim further requires the organic layer is directly or indirectly covered with sapphire.  Linder et al. ‘017 did not explicitly teach the above.
Liu et al.’089 of analogous art shows and discloses the electrically pump organic laser includes a sapphire substrate with known use DFB (TITLE; Abstract; Fig 1A-C Section [005, 007, 022] sapphire substrate).  Therefore, before the effective filling date of the claimed invention it would have been obvious to one of ordinary skill in the art to provide Linder et al. ‘017 the organic layer is directly or indirectly covered with sapphire as taught or suggested by Liu et al.’089, for the benefit of using known material to affect the desired wavelength output.

7.	Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Linder et al. (2008/0187017) in view of Holmes et al. (US 2003/ 0209972) and further in view of Liu et al. (2009/0135874).
With respect to claim 39 Linder et al. ‘017 in view of Holmes et al. ‘972 discloses wherein the organic layer is directly or indirectly covered with a fluoropolymer (Fig 5A/5B; Section [055] organic layer 502 is directly or indirectly covered with “ptfe” fluoropolymer/514 polytetrafluoroethylene).   Linder et al. ‘017 in view of Holmes et al. ‘972 did not explicitly teach wherein the organic covered with a fluoropolymer is further covered with sapphire.
Liu et al.’089 of analogous art shows and discloses the electrically pump organic laser with DFB comprising spacer, top/bottom mirrors, active layer with fluorescent materials, and a sapphire substrate (TITLE; Abstract; Fig 1A-C Section [005-007, 022, 028] fluorescent and sapphire substrate; Claims 12, 13).  Therefore, before the effective filling date of the claimed invention it would have been obvious to one of ordinary skill in the art to provide Linder et al. ‘017 the organic layer is directly or indirectly covered with fluoro-material and sapphire as taught or suggested by Liu et al.’089, for the benefit of using known material to affect the desired wavelength output.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-6, 18-19, 21-31, 33-34, 36-37, 39-66 have been considered but are moot in view of new ground(s) of rejection.  
				COMMUNICATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In responding to applicant’s amendment file 02/02/2021, claims 2, 3, 5, 6, 18, 19, 21-28, 36, 42-49, and 65-66 are amended.  Claims 4, 7-17, 20, 32, 35, 38 have been canceled.
					Response to Arguments
3.	Applicant’s arguments with respect to claims 1-3, 5-6, 18-19, 21-31, 33-34, 36-37, 39-66 has been considered but are moot in view of new ground(s) of rejection.
	
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 19, 21, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 19, the claim recites “wherein the optical resonator structure is an external optical resonator structure.”  The specification does not explicitly teach the external optical resonator structure nor relationship with respect to the current excitation type organic semiconductor laser.
With respect to claim 21, the claim recites “a current confinement structure between the two electrodes”. The specification does not explicitly teach or distinct what the current confinement structure; therefore, any layer that affect the current could be consider as the current confinement structure.   

With respect to claim 22, the claim recites “the optical resonator structure is a whispering gallery type optical resonator structure”.  The specification does not explicitly teach the structure nor relationship of the whispering gallery optical resonator structure with respect to the current excitation type organic semiconductor laser.
Therefore, for the purpose of examination it is assumed when the limitation of the optical resonator structure is met - then the optical resonator structure could be as an external optical resonator structure or a whispering gallery type; Or any layer between two electrodes that affect current conductivity could be a current confinement structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 18-19, 21-27, 28-31, 33, 34, 37, 40-66 are rejected under 35 U.S.C. 103 as being obvious by Koyama et al. (US 6,704,335).

With respect to claim 1, Koyama et al. ‘335 shows and discloses a current excitation type organic semiconductor laser containing two electrodes, an organic optical gain layer and an optical resonator structure (Fig 1A-B; Title; Abstract: an organic semi. laser containing two electrodes 30/50, an organic gain layer 40 and an optical resonator structure 22/100a/100b) wherein: the  organic gain layer and the optical resonator are formed between two electrodes, and the optical resonator has a DFB grating structure (Fig 1A/B: organic gain layer 40 and the  optical resonator 22/100a/100b has a DFB grating structure 22; Col 8-9: 15-67).  The claim further requires the DFB grating structure is between one of the electrodes and the organic optical gain layer.  Koyama et al. ‘335 Fig 1A/1B did not shows the above.  However, in different embodiments Koyama et al. ‘335 shows and discloses where the grating structure is between one of the electrodes and the organic gain layer (Fig 3, 9: grating 72 is between one of the electrodes 30/50 and organic layer 40).  Therefore, it is within one skill in the art to recognize Koyama et al. ‘335 capable of having the grating layout as required, for the benefit of having different arrangements and/or to affect/achieve desired wavelength output (Fig 1A-30; Col 6-8: 55-15). 

With respect to claim 2, Koyama et al. ‘335 shows and discloses wherein the organic optical gain layer is composed of at least one charge transport layer and at least one light amplification layer by stimulated emission (Fig 1A-9; Col 2: 55-65; Col 5: 35-67 ).

With respect to claim 3, Koyama et al. ‘335 discloses wherein at least one of the two electrodes is transparent (Col 5: 60-67 electrode transparent).

With respect to claim 5, Koyama et al. ‘335 shows wherein the optical resonator structure is a one dimensional resonator structure (Fig 1A-9; Col : 30-35).

With respect to claims 6, 29, 30, 31 the claims further require wherein the DFB grating structure is a mixed-order DFB grating structure in which a second-order Bragg scattering region is surrounded by a first-order scattering region; OR wherein the DFB grating structure is a mixed-order DFB grating structure in which a second-order Bragg scattering region and a first-order scattering region are formed; OR wherein the second-order Bragg scattering region and the first-order scattering region are formed alternately.  Koyama et al. ‘335 did not explicitly state as the above.  However, Koyama et al. ‘335 did show and discloses different layout of a first and a second grating structure resonator or pair of grating (Fig 16, 18: 32, 42 first and second grating; Fig 20-27: 110a/ 110b pair of grating, and its respective columns). Therefore, it is within one skill in the art to recognize Koyama et al. ‘335 capable of having different grating layout, for the benefit affecting the beam output.  

With respect to claim 18, Koyama et al. ‘335 shows having no organic layer other than the organic optical gain layer (Fig 3, 9: an organic gain layer 40).

With respect to claim 19, the claim further requires wherein the optical resonator structure is an external optical resonator structure.  Koyama et al. ‘335 did not explicitly state as the above.  However, since Koyama et al. ‘335 discloses general structure of the optical resonator in the claim 1 that it depending on – one of ordinary skill in the art would recognize the known optical resonator capable of being an external optical resonator structure, since there are no further structure nor relationship is described.

With respect to claim 21, Koyama et al. ‘335 shows a current confinement structure between the two electrodes (Fig 3: 70 or 80 between electrodes 30/50).

With respect to claim 22, the claim further requires the optical resonator structure is a whispering gallery type optical resonator structure.  Koyama et al. ‘335 did not explicitly state as the above.  However, since Koyama et al. ‘335 discloses the optical resonator structure in the claim 1 that it depending on – one of ordinary skill in the art would recognize the known optical resonator capable of being a whispering gallery type structure, since there are no further structure nor relationship is described.

With respect to claim 23, Koyama et al. ‘335 shows and discloses wherein an exciton is generated by the current excitation and overlaps with the optical resonant mode of the optical resonator structure (Fig 1A-30; Col 9-10: 15-50 exciton is generated which would overlaps with the resonant mode inside the resonator structure).

With respect to claim 24, Koyama et al. ‘335 shows and discloses no substantial exciton annihilation at a lasing wavelength (Fig 1A-30; Col 8-30: 15-67 exciton is generated).

With respect to claim 25, the claim further requires no substantial singlet-singlet and triplet-triplet annihilation.  Koyama et al. ‘335, did not explicitly state the above.  However, it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case, it is known and the examiner recognize Koyama et al. ‘335 structure capable of having no substantial singlet-singlet and triplet-triplet annihilation, structure define the function.  

With respect to claim 26, the claim further requires no substantial polaron absorption loss at a lasing wavelength.  Koyama et al. ‘335, did not explicitly state the above.  However, it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case, it is known and the examiner recognize Koyama et al. ‘335 structure capable of no substantial polaron absorption loss at a lasing wavelength, structure define the function.  

With respect to claim 27, the claim further requires wherein the ratio of an electron mobility to a hole mobility in the organic optical gain layer is within the range of from 1/10 to 10/1. Koyama et al. ‘335, did not explicitly state the above.  However, Koyama et al. ‘335 did discloses of the electrodes, electron transport layer, hole transport layer (Col 5: 35-67).  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case, it is known and the examiner recognize Koyama et al. ‘335 structure capable of having the ratio of an electron mobility to a hole mobility in the organic optical gain layer, for the benefit of achieving the desired conductivity to achieve the desired output.

With respect to claim 28, Koyama et al. ‘335, shows and discloses a laser having an organic layer on a DFB grating structure (Fig 3, 9: an organic layer 40 on a DFB grating 22; See also Fig 1A/1B-30), wherein the organic layer contains an organic gain medium (Fig 3, 9: an organic gain layer/40 organic light emitting layer; Col 10: 50-67), the DFB grating structure formed on a transparent conductive layer (Fig 3, 9: DFB grating 72 on transparent conductive layer/30 transparent electrode; Col 5: 60-67 conductive electrode transparent), and the DFB grating structure is between the transparent conductive layer and the organic layer(Fig 3, 9: the DFG grating 72 is between the transparent conductive layer/30 electrode and the organic layer 40).  The claim further requires the DFB grating is composed of an insulating material, and light emits from a side of the transparent conductive layer opposite to the DFB grating.  Koyama et al. ‘335 (Fig 3, 9) did not explicitly state the above.  However, in different embodiments Koyama et al. ‘335 shows and discloses where the grating structure is composed of an insulating material (Fig 11, 22: 110/90, 140 insulation; Col 17, 26:  110a/110b grating insulation material), and light emits from a side of the transparent conductive layer/electrode opposite to the DFB grating (Fig 1A/B:).  Therefore, it is within one skill in the art to recognize Koyama et al. ‘335 capable of having the insulation grating and emission as required, for the benefit of improve current injection efficiency (Col 17: 13-30). 

With respect to claim 33, the claim further requires wherein no substantial spectral overlap exists between excited-state absorption and lasing emission.  Koyama et al. ‘335, did not explicitly state the above.  However, it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case, the examiner recognize Koyama et al. ‘335 structure capable of no substantial spectral overlap exists between excited-state absorption and lasing emission, structure define the function.  

With respect to claim 34, the claim further requires wherein stimulated emission cross section σem is larger than triplet excited state cross sections σTT by 100 times or more, preferably 400 times or more, further preferably 700 times or more. Koyama et al. ‘335, did not explicitly state the above.  However, it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case, structure define the function.  

With respect to claim 36, Koyama et al. ‘335 shows and discloses A laser having an organic layer on a DFB grating structure, wherein the organic layer contains an organic gain medium (Abstract; Fig 3, 9: an organic light emitting layer 40 on a DFB grating 72), the DFB grating structure is formed on a transparent conductive layer (Fig 3, 9: the DFB grating 72 on transparent conductive layer/electrode 30), and light emits from a side of the transparent conductive layer opposite to the DFB grating structure (Fig 1A,1B: light emits from a side/edge emitting of the transparent conductive layer/electrode 30 opposite to the DFB grating structure 72).  The claim further requires grating is composed of an insulating material, and the organic layer is directly or indirectly covered with sapphire.  Koyama et al. ‘335 (Fig 3, 9) did not explicitly state the above.  However, in different embodiments Koyama et al. ‘335 shows and discloses where the grating structure is composed of an insulating material (Fig 11, 22: 110/90, 140 insulation; Col 17, 26:  110a/110b grating insulation material), and the organic layer is directly or indirectly covered with a glass substrate 10/60 (Fig 1A-30: Col 6: 15-20 glass substrate) but did not explicitly state the substrate as sapphire.  However, it has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In this case, it is well-known to use or have substrate as sapphire material, for the benefit of transmitting a certain frequency or wavelength.  

With respect to claim 37 Koyama et al. ‘335 discloses wherein the organic layer is directly or indirectly covered with a fluoropolymer (Col 9: 15-20 fluorescent/phosphorescent; Col 10: 40-50; Col 12: 5-15).

With respect to claim 39, the claim further requires wherein the organic layer is directly or indirectly covered with a fluoropolymer is further covered with sapphire.   Koyama et al. ‘335 discloses the organic layer is directly or indirectly covered with a fluoropolymer and further covered with a glass substrate 10/60 (Col 9: 15-20 fluorescent/phosphorescent; Col 10: 40-50; Col 12: 5-15; Col 6: 15-20 glass substrate) but did not explicitly state substrate as sapphire.  However, it has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In this case, it is well-known use of sapphire substrate or layer, for the benefit of transmitting a certain frequency or wavelength.  

With respect to claims 40, 41 Koyama et al. ‘335 discloses the known laser used is a continuous-wave laser; OR the laser is a quasi-continuous-wave laser (Other Publications: CW; Abstract). It has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.   Also it is well-known the laser is continuous, quasi-continuous, or pulse is based on the laser driver driving the laser via the electrodes.

With respect to claim 42, 51 the claims further require wherein the organic layer contains an organic compound having at least one stilbene unit. Koyama et al. ‘335 did not explicitly state the above.  However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of design choice, such that the compound having at least one stilbene unit or more.
  
With respect to claim 43, 44 the claims further require wherein the organic layer contains 4,4'-bis[(N-carbazole)styryl]biphenyl (BSBCz); AND wherein the organic layer contains 4,4'-bis[(N-carbazole)styryl]biphenyl (BSBCz) and 4,4'-bis(N-carbazolyl)-1,1'-biphenyl (CBP).  Koyama et al. ‘335 did not explicitly state the above.  However, it is within one skill in the art to recognize the well-known use of above organic material, for the benefit of using suitable material for the intended output (Col 5: 1-67). 

With respect to claims 45, 52 Koyama et al. ‘335 discloses wherein the organic layer contains a compound having at least one fluorene unit (Col 9: 15-20 fluorescent/phosphorescent; Col 10: 40-50; Col 12: 5-15).

With respect to claim 46, the claim further requires wherein the organic layer has a thickness of from 80 to 350 nm, preferably 100 to 300 nm, further preferably 150 to 250 nm.  Koyama et al. ‘335 did not explicitly state the above.  However, it is within one skill in the art to recognize the well-known having the thickness of the organic layer in the range of 80-350nm, for the benefit of having a small/compact device.

With respect to claim 47, the claim further requires wherein the grating structure has a depth of less than 75 nm, preferably from 20 to 70 nm.  Koyama et al. ‘335 did not explicitly state the above.  However, Koyama et al. ‘335 did disclose the grating structure pitch and depth to achieve a certain wavelength selectivity (Col 1: 4-67).  Therefore, it is one skill in the art to recognize the known grating structure capable of having a depth that is about the same as the organic layer which is less than 75nm, for the benefit achieving a desired wavelength output. 
	
With respect to claim 48, the claim further requires wherein the grating structure is made of SiO2.  Koyama et al. ‘335 did not explicitly state as the above.  However, Koyama et al. ‘335 shows and discloses where the grating structure is composed of an insulating material (Fig 11, 22: 110/90, 140 insulation; Col 17, 26:  110a/110b grating insulation material).  Therefore, it is within one skill in the art to recognize the well-known use of SiO2 as an insulating material for grating structure, for the benefit of using suitable material for the intended output.

With respect to claim 49, the claim further requires wherein which is free from a triplet quencher.  Koyama et al. ‘335, did not explicitly state the above.  However, it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case, the examiner recognize Koyama et al. ‘335 structure capable free from a triplet quencher (i.e. since it was not disclosed), structure define the function.  

With respect to claims 50, 63 the claim further requires wherein the organic optical gain layer contains a non-polymeric gain medium.  Koyama et al. ‘335 did not explicitly state the above.  However, it is within one skill in the art to recognize the well-known use of non-polymeric material for the organic optical gain, for the benefit of using suitable material for the intended output (Col 5: 1-67).

With respect to claim 53, Koyama et al. ‘335 shows wherein the optical resonator structure provides lateral feedback (Fig 1A/1B: optical resonator provide lateral feedback).


With respect to claim 54, Koyama et al. ‘335 shows wherein the laser is edge emission type (Fig 1A/1B: edge emitting).

With respect to claim 55 Koyama et al. ‘335 shows and discloses wherein the grating structure is composed of an insulating material formed on a transparent conductive layer (Fig 3, 9: the insulating DFB grating 72 on transparent conductive layer/electrode 30; See also Fig 11, 22: 110/90, 140 insulation; Col 17, 26:  110a/110b grating insulation material).

With respect to claims 56, 62 the claims further require wherein the insulating material is removed in valleys of the grating structure. Koyama et al. ‘335 did not explicitly state as the above.  However, Koyama et al. ‘335 did discloses the grating structure and method of forming the grating (Col 6: 1-67 grating forming).  Therefore, it is within one skill in the art to recognize Koyama et al. ‘335 capable of using the well-known conventional method to remove the material to create grating structure.

With respect to claims 57, Koyama et al. ‘335 discloses wherein the insulating material has a lower reflective index than the optical gain layer.  (Col 3-4: 50-60 grating as air/insulator which having lower reflective index then the core layer grating refractive index and core).  


With respect to claims 58, 61 Koyama et al. ‘335 discloses wherein the transparent conductive layer is composed of ITO (Col 5: 60-67 transparent conductive/electrode layer is ITO).
With respect to claim 59 the claim further requires wherein the insulating material is SiO2.  Koyama et al. ‘335 did not explicitly state as the above.  However, Koyama et al. ‘335 shows and discloses where the grating structure is composed of an insulating material (Fig 11, 22: 110/90, 140 insulation; Col 17, 26:  110a/110b grating insulation material).  Therefore, it is within one skill in the art to recognize the well-known use of SiO2 as an insulating material for grating structure, for the benefit of using suitable material for the intended output.

With respect to claim 60, 64 Koyama et al. ‘335 shows wherein charges are injected into the organic optical gain layer, and excitons generate and feedback is provided in the organic optical gain layer; OR wherein charges are injected into the organic layer containing an organic gain medium, and excitons generate and feedback is provided in the organic layer (Fig 1A-9: current charge injected into organic gain layer and excitons generate and optical resonator provide feedback; Col 8-30: 15-67 exciton is generated).


With respect to claim 65, Koyama et al. ‘335 shows wherein the organic optical gain layer is in contact with the grating structure (Fig 3, 9: organic gain layer 40 in contact with the grating layer 72).

With respect to claim 66, Koyama et al. ‘335 shows and discloses wherein the grating structure is composed of an insulating material formed on one of the two electrodes (Fig 3, 9: grating 72 composed of insulating material formed one of two electrodes 30; See also Fig 11, 22: 110/90, 140 insulation; Col 17, 26:  110a/110b grating insulation material).


Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-6, 18-19, 21-31, 33-34, 36-37, 39-66 have been considered but are moot in view of new ground(s) of rejection.  
				COMMUNICATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/Primary Examiner, Art Unit 2828